Exhibit 10.6

 

TRADEMARK LICENSE AGREEMENT

 

THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”) is entered into, as of
April 15, 2014 (the “Effective Date”), by and between Moelis & Company Group LP,
a Delaware limited partnership, having an address at 399 Park Avenue, 5th Floor,
New York, NY 10022 (“Licensor”) and Kenneth Moelis (“Principal”).  Licensor and
Licensee may be referred to herein individually as a “Party,” and collectively
as the “Parties,” to this Agreement.

 

WITNESSETH:

 

WHEREAS, Licensor and certain of its Affiliates were founded by affiliates of
Principal and have conducted their businesses using the corporate name, trade
name, trademark and service mark “MOELIS”;

 

WHEREAS, pursuant to the Master Separation Agreement between Licensor and Moelis
Asset Management LP dated April 15, 2014, Moelis Asset Management LP will
operate independently from Licensor and, as of the effective date of such
Separation Agreement, Principal shall continue to have an ownership interest in
and be involved in the conduct of the respective businesses of Licensor and
Moelis Asset Management LP;

 

WHEREAS, Licensor owns all right, title and interest in the Licensed Mark; and

 

WHEREAS, Principal’s Progeny (collectively, “Licensees”) desire to obtain from
Licensor, and Licensor desires to grant to Licensees, a license under the terms
and conditions set forth herein to use the Licensed Mark in the conduct of the
Business.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties and covenants contained herein, the Parties hereby
agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.01                        Defined Terms.  As used in this Agreement,
capitalized terms shall have the meaning ascribed to them herein, including the
following:

 

“Affiliate” means, when used with respect to any Person, any other Person that
Controls, is Controlled by or is under common Control with such Person, whether
through ownership of voting securities or otherwise.  Notwithstanding the
foregoing, for the purposes of this Agreement no Party shall be considered an
Affiliate of another Party.  It is acknowledged that after the date of this
Agreement, Persons who are not presently Affiliates of a Party may become
Affiliates of such Party, and Persons who are presently Affiliates of a Party
may cease to be Affiliates of such Party.

 

“Business” means the business of (i) asset management, investment advice,
namely, investment management and investment of funds for others, including,
without

 

1

--------------------------------------------------------------------------------


 

limitation, private and public equity and debt investment services and
(ii) investment banking and financial advisory services.

 

“Control” means (i) ownership, directly or indirectly, of more than fifty
percent (50%) of the shares or other equity interests in issued or registered
capital of such Person, (ii) control, directly or indirectly, of more than fifty
percent (50%) of the voting power of such Person or (iii) the power, directly or
indirectly, to appoint a majority of the members of the board of directors or
similar governing body of such Person, or the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person by
contract or otherwise, and the terms “Controlled” and “Controlling” shall have
correlative meanings.

 

“Effective Date” has the meaning set forth in the Preamble to this Agreement.

 

“Governmental Authority” means any government of the United States or any other
jurisdiction as appropriate in the context, including the individual provinces,
directly administered municipalities, autonomous regions, states or other
subdivisions thereof, or any entity, body or authority exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock or commodities exchange,
industry self-regulatory organization or any other quasi-governmental entity.

 

“Laws” means all statutes, laws, codes, ordinances, regulations, rules, orders,
judgments, writs, injunctions, acts or decrees of any governmental entity.

 

“Licensed Mark” means the mark “MOELIS.”

 

“Losses” means all damages, losses, liabilities, penalties, interest, judgments,
assessments, costs and expenses, including reasonable attorney’s fees and
disbursements.

 

“Permitted Sublicensee” means, with respect to any Licensee, as of any date of
determination, any other Person as to which such Licensee Controls or owns,
directly or indirectly, more than 20% of the economic interests of (i) such
Person or (ii) its general partner or management company.

 

“Person” means any natural person, legal person, enterprise, corporation,
partnership, limited liability company, company limited by shares, trust or
joint venture, and shall include any successor (by merger or otherwise by
operation of law) of such entity.

 

“Progeny” means any descendant of Principal, including his children and
grandchildren and any of their direct descendants.

 

“Term” shall have the meaning set forth in Section 8.01.

 

“Termination Date” means the date upon which the Term ends in accordance with
Article VIII.

 

1.02                        Other Definitional Provisions.  As used in this
Agreement, neutral pronouns and any variations thereof shall be deemed to
include the feminine and masculine and

 

2

--------------------------------------------------------------------------------


 

all terms used in the singular shall be deemed to include the plural, and vice
versa, as the context may require.  The words “herein”, “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole, as the
same may from time to time be amended or supplemented and not to any particular
subdivision contained in this Agreement.  The word “including” when used herein
is not intended to be exclusive, or to limit the generality of the preceding
words, and means “including, without limitation”.  References herein to an
Article, Section, subsection or clause shall refer to the appropriate Article,
Section, subsection or clause of this Agreement, unless expressly stated
otherwise.

 

ARTICLE II
GRANT OF LICENSE

 

2.01                        Grant of Trademark License.  Subject to the terms
and conditions of this Agreement, Licensor hereby grants to each Licensee: a
perpetual, irrevocable (except as provided in Article VIII), non-transferable
(except as expressly permitted under Section 9.07), sublicensable (solely in
accordance with Section 2.04), royalty-free, fully paid, worldwide, and
non-exclusive right and license to use the Licensed Mark solely in the conduct
of the Business during the Term (the “License”).  Use of the Licensed Mark by
any Licensee pursuant to the License as a corporate or trade name, trademark,
service mark or reasonably and customarily related uses (e.g., Internet domain
name use) shall at all times include such individual’s first name, initial or
initials, or other personal identifier.  Subject to the terms and conditions of
this Agreement, a Licensee may make good-faith uses of other words or terms in
conjunction or association with the Licensed Mark, provided that such Licensee
shall not use “MOELIS & COMPANY,” “MOELIS AND COMPANY,” “MOELIS & CO.,” “MOELIS
AND CO.,” “MC,” “MOELIS ASSET MANAGEMENT,” OR “MOELIS CAPITAL PARTNERS” (the
“Excluded Marks”) as a name or mark.

 

2.02                        Notice to Licensor.  Each Licensee shall promptly
notify Licensor in writing prior to such Licensee’s first use of the Licensed
Mark as a corporate or trade name, trademark or service mark in connection with
the Business pursuant to the License.

 

2.03                        Rights Reserved.  Licensor hereby reserves the right
to use and grant others the right to use the Licensed Mark alone or in
association with any other name, trademark, service mark or other term, matter
or material for any purpose whatsoever in any jurisdiction.

 

2.04                        Sublicensing.

 

(a)                                 The License includes the right of any
Licensee to grant sublicenses of the Licensed Mark solely to Permitted
Sublicensees.  Such Licensee shall ensure that its Permitted Sublicensees comply
with all provisions of this Agreement applicable to such Licensee.

 

(b)                                 At Licensor’s request, each Licensee shall
promptly provide Licensor with a list of names and addresses of its Permitted
Sublicensees.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III
OWNERSHIP OF THE LICENSED MARK

 

3.01                        Acknowledgments and Covenants of Licensee.  Each
Licensee agrees that its use of the Licensed Mark under this Agreement shall
inure to the benefit of Licensor, and this Agreement does not confer on any
Licensee any goodwill or ownership interest in the Licensed Mark.  Nothing
herein shall be deemed, intended, or implied to constitute a sale or assignment
of the Licensed Mark to any Licensee.  No Licensee shall acquire any ownership
rights in the Licensed Mark or any other right adverse to Licensor’s interests
by virtue of this Agreement or by virtue of such Licensee’s use of the Licensed
Mark, regardless of how long this Agreement remains in effect.

 

3.02                        Use of the Licensed Mark.  No Licensee shall
pursuant to the License:  (i) use the Licensed Mark in any way that impairs
their validity as a proprietary trademark or service mark; (ii) take any action
that would jeopardize or impair Licensor’s ownership of the Licensed Mark, or
their enforceability; (iii) register or apply for the registration of the
Licensed Mark as a trademark or service mark; or (iv) use the Licensed Mark in
any jurisdiction after such time that Licensee knows or has reason to know that
such use infringes or otherwise violates the trademark rights or other
proprietary rights of another Person.   The Parties acknowledge that uses of the
Licensed Mark (but excluding the Excluded Marks) by Licensees as a corporate or
trade name, trademark or service mark or reasonably and customarily related uses
(e.g., Internet domain name use) in connection with goods or services other than
financial services and goods or services that do not compete with the business
of Licensor at such time are presumed to be unlikely to create confusion and,
accordingly, shall be permitted in the absence of bad faith use by a Licensee or
evidence of actual consumer confusion.

 

3.03                        No Other Rights or License.  Except for the License
expressly granted to the Licensed Mark, nothing in this Agreement shall be
construed as a grant to any Licensee of any right or license, express or
implied, in or to any other intellectual property rights owned, licensed or
controlled by Licensor.

 

ARTICLE IV
MAINTENANCE OF QUALITY CONTROL

 

4.01                        Promotion and Goodwill.  No Licensee shall take any
action that tarnishes, disparages or diminishes the value of the Licensed Mark. 
Each Licensee acknowledges that upon any termination of this Agreement, no
monetary value shall be attributable to any goodwill associated with the use of
the Licensed Mark by such Licensee.

 

4.02                        Quality of Licensee’s Services.  Licensor shall have
the right to reasonably review the manner in which Licensee uses the Licensed
Mark in the Business and the quality of services provided by such Licensee under
the Licensed Mark, including the right to periodically request samples of
materials bearing the Licensed Mark.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V
COMPLIANCE WITH LAW; LICENSES, PERMITS, REGULATIONS, REGISTRATIONS, ETC.

 

5.01                        Compliance with Law.  Each Licensee shall comply
with all applicable Laws in connection with its operation of the Business, use
of the Licensed Mark and the performance of its other obligations under this
Agreement.

 

5.02                        Government Licenses, Permits, and Approvals.  Each
Licensee shall be responsible for obtaining and maintaining all licenses,
permits, and regulatory approvals which are required by any Governmental
Authority with respect to this Agreement and the Business of Licensee, and to
comply with any requirements of such Governmental Authorities.  Each Licensee
shall furnish Licensor and/or its Affiliates written evidence from such
Governmental Authorities of any such licenses, permits, clearances,
authorizations, or regulatory approvals at Licensor’s request.

 

ARTICLE VI
DISCLAIMER

 

6.01                        DISCLAIMER OF REPRESENTATIONS AND WARRANTIES. 
LICENSOR HEREBY SPECIFICALLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED (INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY, REGISTRABILITY, OR
NON-INFRINGEMENT AND IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE
OF PERFORMANCE), REGARDING THE LICENSED MARK.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, EACH LICENSEE ACKNOWLEDGES THAT THE LICENSE GRANTED IN THIS
AGREEMENT AND THE LICENSED MARK ARE PROVIDED “AS IS.”

 

ARTICLE VII
REMEDIES FOR BREACH

 

7.01                        Specific Performance and Injunctive Relief.  The
Parties acknowledge and agree that in the event of a material breach of this
Agreement, monetary damages may be insufficient and the non-breaching Party
shall be entitled to seek any and all relief, including specific performance of
the obligations hereunder and injunctive relief.  Each Licensee acknowledges and
agrees that (i) the Licensed Mark constitute valuable property of Licensor and
have acquired valuable reputation and goodwill; (ii) violation by any Licensee
of any provisions of this Agreement may cause Licensor irreparable injury not
compensable by money damages for which Licensor may not have an adequate remedy
at law; and (iii) if Licensor institutes an action or proceeding to enforce the
provisions of this Agreement and seeks injunctive or other equitable relief as
may be necessary to enjoin, prevent or curtail any breach thereof, threatened or
actual, then Licensor shall be entitled to seek such relief without the posting
of any bond or other security.  The foregoing shall be in addition and without
prejudice to or limitation on any other rights Licensor may have under this
Agreement, at law or in equity.

 

5

--------------------------------------------------------------------------------


 

7.02                        Dispute Resolution.  Any dispute, controversy or
claim arising out of or in connection with this Agreement, or the
interpretation, breach, termination or validity thereof (“Dispute”) shall be
finally resolved by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”) then in effect (the
“Rules”), except as modified herein and such arbitration shall be administered
by the AAA.  The place of arbitration shall be New York, New York.  There shall
be one arbitrator who shall be agreed upon by the parties within twenty (20)
days of receipt by respondent of a copy of the demand for arbitration.  If any
arbitrator is not appointed within the time limit provided herein, such
arbitrator shall be appointed by the AAA in accordance with the listing,
striking and ranking procedure in the Rules, with each party being given a
limited number of strikes, except for cause.  Any arbitrator appointed by the
AAA shall be a retired judge or a practicing attorney with no less than fifteen
years of experience with trademark or related intellectual property matters and
an experienced arbitrator.  In rendering an award, the arbitrator shall be
required to follow the laws of the state of New York.  The award shall be in
writing and shall briefly state the findings of fact and conclusions of law on
which it is based.  The arbitrator shall not be permitted to award punitive,
multiple or other non-compensatory damages.  The award shall be final and
binding upon the parties and shall be the sole and exclusive remedy between the
parties regarding any claims, counterclaims, issues or accounting presented to
the arbitrator.  Judgment upon the award may be entered in any court having
jurisdiction over any party or any of its assets.  Any costs or fees (including
attorneys’ fees and expenses) incident to enforcing the award shall be charged
against the party resisting such enforcement.  All Disputes shall be resolved in
a confidential manner.  The arbitrator shall agree to hold any information
received during the arbitration in the strictest of confidence and shall not
disclose to any non-party the existence, contents or results of the arbitration
or any other information about such arbitration.  The parties to the arbitration
shall not disclose any information about the evidence adduced or the documents
produced by the other party in the arbitration proceedings or about the
existence, contents or results of the proceeding except as may be required by
law, regulatory or governmental authority or as may be necessary in an action in
aid of arbitration or for enforcement of an arbitral award.  Before making any
disclosure permitted by the preceding sentence (other than private disclosure to
financial regulatory authorities), the party intending to make such disclosure
shall use reasonable efforts to give the other party reasonable written notice
of the intended disclosure and afford the other party a reasonable opportunity
to protect its interests.  Notwithstanding the foregoing, Licensor shall have
the right to seek preliminary injunctive relief in aid of arbitration in
appropriate courts of competent jurisdiction located in New York County, New
York, in accordance with Section 7.01 and Licensee submits to the jurisdiction
of and waives any objection to venue in any such court.

 

ARTICLE VIII
TERM AND TERMINATION

 

8.01                        Term.  This Agreement shall become effective on the
Effective Date and shall be perpetual and remain in effect, unless terminated
earlier pursuant to Section 8.02 through Section 8.03 (the “Term”).

 

8.02                        Licensee’s Right to Terminate.  Any Licensee may
terminate this Agreement as to such Licensee for any reason upon providing
ninety (90) days’ written notice to Licensor.

 

6

--------------------------------------------------------------------------------


 

8.03                        Material Breach.  If any Licensee fails to discharge
a material obligation or to correct a material default hereunder, Licensor may
give written notice to such Licensee specifying the material obligation or
material default and indicating an intent to terminate this Agreement if the
material obligation is not discharged or the material default is not cured.  The
Licensee receiving such notice shall have thirty (30) days from the date of
receipt of such notice to discharge such material obligation or cure such
material default.  If such material obligation is not discharged or such
material default is not cured by the end of such thirty (30) day period,
Licensor may terminate this Agreement as to such Licensee immediately by written
notice given at any time after the end of such period; provided that the
material obligation has not been discharged or the material default is
continuing on the date of such termination notice.

 

8.04                        Termination of License.  Upon the termination of
this Agreement as to any Licensee (a “Terminated Licensee”) for any reason:

 

(a)                                 Subject to Section 8.04(b), such Terminated
Licensee’s License to use the Licensed Mark and all rights in the Licensed Mark
granted to such Terminated Licensee (and its Permitted Sublicensees),
immediately and automatically shall terminate;

 

(b)                                 Such Terminated Licensee shall (and shall
cause its Permitted Sublicensees to), within nine (9) months from the
termination of this Agreement (such period, the “Transitional Period”),
discontinue using the Licensed Mark, and during the Transitional Period (the
last day of such period being the “Cessation Date”) all of the obligations of
such Terminated Licensee (and its Permitted Sublicensees) hereunder shall remain
in force; and

 

(c)                                  Upon expiration of the Transitional Period,
such Terminated Licensee shall (and shall cause its Permitted Sublicensees to)
destroy all materials in their possession or control utilizing the Licensed Mark
and provide confirmation of same to Licensor; provided, however, that such
requirement shall not apply to internal business records of such Terminated
Licensee, its Affiliates or Permitted Sublicensees.

 

8.05                        Change of Company Name Following Termination.  Upon
or prior to the Cessation Date, a Terminated Licensee shall and shall cause its
Affiliates to (i) take all steps necessary, and reasonably cooperate with
Licensor and/or its Affiliates, to de-register any of such Terminated Licensee’s
or its Affiliates’ corporate or trade names that incorporate the Licensed Mark
and to cancel any recordation of this Agreement with any Governmental
Authorities; and (ii) change its corporate and trade name to a name that does
not include the Licensed Mark or any confusingly similar name or mark or any
variation or derivation thereof.

 

8.06                        Survival.  Notwithstanding any provisions of this
Article stating otherwise, Sections 3.01, 3.02, 8.03, 8.04, 8.05 and 8.06, and
Articles VI, VII and IX of this Agreement shall survive any termination of this
Agreement.

 

ARTICLE IX
MISCELLANEOUS

 

9.01                        Notices.  All notices hereunder to each Party shall
be in writing and shall be deemed to have been given and received when
(i) delivered personally (against receipt) or by courier or (ii) received by
certified or registered mail, return receipt requested, postage prepaid,

 

7

--------------------------------------------------------------------------------


 

in each case, at the respective addresses for the Parties set forth below or at
such other address as the intended recipient may specify in a notice pursuant to
this Section:

 

If to Licensor:

399 Park Avenue, 5th Floor

New York, NY 10022

Attention: General Counsel

Fax: (212) 880-4260

 

If to Principal:

Kenneth Moelis

Attention: Kenneth Moelis

Fax: (310) 276-4800

 

or to such other respective addresses as any Party shall designate to the others
by notice in writing, provided that notice of a change of address shall be
effective only upon receipt.  Any Person who becomes a Party to this Agreement
shall provide by notice in writing its address and fax number to each of the
other Parties.

 

9.02                        No Agency.  Subject to the terms of the
power-of-attorney provisions of this Agreement: (i) the Parties are acting as
independent contractors under this Agreement, and no Party is an employee or
agent of the other; (ii) nothing herein is intended to make any Party a general
or special agent, legal representative, subsidiary, joint venturer, partner,
fiduciary, employee or servant of any other Party for any purpose; (iii) no
Party is authorized or empowered to act as an agent for any other Party or to
enter into Agreements, transact business, or incur obligations for or on behalf
of any other Party, nor to accept legal service of process for or on behalf of
any other Party, nor to bind any other Party in any manner whatsoever; and
(iv) no Party shall do or omit to do anything that might imply or indicate that
it is an agent or representative of another Party, or a branch, division, or
Affiliate of any other Party, or that such Party in any manner, either directly
or indirectly, owns, Controls, or operates any of the other Party’s business or
is in any way responsible for any other Party’s acts or obligations.

 

9.03                        Entire Agreement; Amendment.  This Agreement
contains the entire agreement between the Parties with respect to the
transactions contemplated herein, supersedes all prior written agreements,
negotiations and term sheets, and all prior and contemporaneous oral
understandings, if any, and may not be amended except by an instrument in
writing signed by each of the Parties.

 

9.04                        No Waiver.  No delay or failure on the part of any
of the Parties in the exercise of any right granted under this Agreement, or
available at law or equity, shall be construed as a waiver of such right, nor
shall any single or partial exercise thereof preclude any other Party from the
exercise thereof.  All waivers must be in writing and signed by the Party
against whom the waiver is to be effective.  Any such waiver shall constitute a
waiver only with respect to the specific matter described in such writing and
shall in no way impair the rights of the Party granting such waiver in any other
respect or at any other time.

 

8

--------------------------------------------------------------------------------


 

9.05                        Severability.  In the event that any provision (or
portion thereof) of this Agreement is determined by a court or arbitration to be
unenforceable as drafted by virtue of the scope, duration, extent, or character
of any obligation contained herein, it is the Parties’ intention that such
provision (or portion thereof) shall be construed in a manner designed to
effectuate the purposes of such provision to the maximum extent enforceable
under such applicable law.  The Parties shall enter into whatever amendment to
this Agreement as may be necessary to effectuate such purposes.

 

9.06                        Governing Law.  THE CONSTRUCTION, VALIDITY, AND
INTERPRETATION OF THIS AGREEMENT AND THE PERFORMANCE OF THE OBLIGATIONS IMPOSED
BY THIS AGREEMENT SHALL BE GOVERNED BY THE SUBSTANTIVE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO ITS CONFLICT OF LAW PRINCIPLES.

 

9.07                        No Assignment.  No Licensee may assign or otherwise
transfer its rights or obligations under this Agreement to any Person, provided
that a Licensee may assign this Agreement in whole in connection with the sale
or transfer of all or a significant portion of a Business or associated assets
of such Business to which this Agreement relates.  Any assignment in violation
of the foregoing sentence shall be void and of no force and effect.  This
Agreement shall be binding upon and inure to the benefit of the Parties and
their successors, respective heirs and legal representatives.

 

9.08                        Remedies Cumulative.  All remedies in this Agreement
are cumulative, in addition to and not in lieu of any other remedies available
to a Party at law or in equity, subject only to the express limitations on
liabilities and remedies set forth herein.

 

9.09                        DISCLAIMER OF CONSEQUENTIAL DAMAGES.  IN NO EVENT
SHALL LICENSOR OR ITS AFFILIATES OR THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS HAVE ANY LIABILITY TO ANY LICENSEE OR ANY OTHER PERSON FOR
LOST PROFITS OR FOR SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE, CONSEQUENTIAL OR
EXEMPLARY DAMAGES (INCLUDING PUNITIVE DAMAGES) ARISING OUT OF OR IN ANY MANNER
CONNECTED WITH THIS AGREEMENT, THE PERFORMANCE OR BREACH HEREOF, OR THE SUBJECT
MATTER HEREOF WHETHER OR NOT LICENSOR HAS BEEN ADVISED OF, OR OTHERWISE MIGHT
HAVE ANTICIPATED THE POSSIBILITY OF, SUCH DAMAGES.

 

9.10                        Third-Party Beneficiaries.  Each Progeny shall be an
intended third-party beneficiary of this Agreement and shall, without prejudice
to or limitation of any other rights or remedies, have the right to exercise all
rights and elections (including all licenses, privileges, remedies and
protections) under this Agreement and applicable Laws with respect to this
Agreement and the subject matter of each of this Agreement.  No other third
party is intended, or shall be deemed, to be a beneficiary of any provision of
this Agreement.

 

9.11                        No Liability for Principal.  The Parties acknowledge
and agree that this Agreement is being entered into for the benefit of the
Progeny, and that Principal accordingly shall have no obligations or liability
under or in connection with this Agreement or the subject matter hereof.

 

9

--------------------------------------------------------------------------------


 

9.12                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which together shall constitute one instrument.

 

9.13                        Further Assurances and Cooperation.  Each Party
agrees to execute and deliver such other documents and to take all such other
actions as the other Party may reasonably request to effect the terms of this
Agreement.

 

9.14                        No Strict Construction; Headings.  The language used
in this Agreement shall be deemed to be the language chosen by the Parties
hereto to express their mutual intent and no rule of strict construction against
either Party shall apply to any term or condition of this Agreement.  The
article and section headings of this Agreement are for reference purposes only
and are to be given no effect in the construction or interpretation of this
Agreement.

 

9.15                        Enforceability.  The Parties represent that this
Agreement has been duly authorized, executed and delivered by, and constitutes
the valid and legally binding obligations of, such representing Party,
enforceable against such representing Party in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity, where
applicable.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written.

 

 

MOELIS & COMPANY GROUP LP

 

 

 

 

 

 

 

 

 

By:

/s/ Osamu Watanabe

 

 

Name:

Osamu Watanabe

 

 

Title:

General Counsel

 

 

 

 

 

KENNETH MOELIS

 

 

 

/s/ Kenneth Moelis

 

11

--------------------------------------------------------------------------------